SIMPSON, J.
The motion to strike the bill of excep-. tions from the files is sustained.
On November 16th 1904, the defendant was sentenced and the court granted him “until .January, 5th 1905” in which to have the bill of exceptions signed by the presiding judge.” . -'
An order was made by the court, ^yn. January 5th 1905, (in vacation) extending the'tijme “until January 6th 1905.” The words “until Jaiiuary 5th” excluded that day, and consequently the time for signing the bill of exceptions expired on the night of January 4th. — Johnson v. State, 37 So. Rep. 421; A. & M. Co. v. Marcus, 128 Ala. 355; Rosson v. State, 92 Ala. 76; Wright v. State, 136 Ala. 50; Scott v. State, 37 So. Rep. 366.
The motion to strike the bill of exceptions is sustained and the judgment of the Court is affirmed.
Affirmed..
McClellan, G. J., Tyson and Andekson, J. J., concurring. /